     Michael J. Gearin, WSBA # 20982                    Honorable Christopher M. Alston
1    David C. Neu, WSBA # 33143                         Chapter 11
     Brian T. Peterson, WSBA # 42088                    Hearing Location: Seattle, Rm. 7206
2    K&L GATES LLP                                      Hearing Date: Friday, December 7, 2018
     925 Fourth Avenue, Suite 2900                      Hearing Time: 9:30 a.m.
3    Seattle, WA 98104-1158                             Response Date: November 30, 2018
     (206) 623-7580
4

5

6
                                 UNITED STATES BANKRUPTCY COURT
7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
8
     In re:                                             Case No. 16-11767-CMA
9
     NORTHWEST TERRITORIAL MINT, LLC,                     TRUSTEE’S REPLY IN SUPPORT OF
10                                                        MOTION FOR ORDER (1) ALLOWING
                                   Debtor.                AND DISALLOWING ADMINISTRATIVE
11
                                                          EXPENSE CLAIMS; AND (2) APPROVING
12                                                        DISTRIBUTIONS ON ADMINISTRATIVE
                                                          EXPENSE CLAIMS
13
                                                I.     REPLY
14
              Mark Calvert (the “Trustee”), Chapter 11 Trustee of Northwest Territorial Mint, LLC
15
     (“NWTM” or the “Debtor”), files this reply in support of his motion (the “Motion”) (Dkt. No. 1920)
16
     for order (1) allowing and disallowing administrative expense claims; and (2) approving
17
     distributions on administrative expense claims.
18
              The Trustee has reached agreement regarding Michael White’s allowed administrative claim.
19
     Mr. White and the Trustee have agreed to a payment to Mr. White of $35,000 in resolution of his
20
     administrative claim, filed in the amount of $86,874.15, and Mr. White will retain his membership in
21
     the WARN Act class and rights of distribution from that class settlement. The White claims
22
     resolution is more fully described in the Supplemental Declaration of Mark Calvert in Support of
23
     Motion for Order (1) Allowing and Disallowing Administrative Expense Claims; and (2) Fixing
24
     Distributions on Allowed Administrative Claims.
25

26
     REPLY IN SUPPORT OF MOTION FOR ORDER (1)
                                                                                       K&L GATES LLP
     ALLOWING AND DISALLOWING ADMINISTRATIVE                                        925 FOURTH AVENUE
     EXPENSE CLAIMS; AND (2) APPROVING                                                   SUITE 2900
     DISTRIBUTIONS ON ADMINISTRATIVE EXPENSE                                  SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
     CLAIMS - 1                                                                   FACSIMILE: (206) 623-7022
     501980647 v5

 Case 16-11767-CMA          Doc 1945     Filed 12/04/18    Ent. 12/04/18 20:42:22      Pg. 1 of 4
              The only filed response to the Motion was G.Ra.Co. Awards Manufacturing, LP and RETT,
1
     LP’s Response to the Trustee’s Motion to Approve and Disallow Cost of Administration Claims
2
     (Dkt. No. 1937) (the “Response”). The Response claims that RETT, LP (“RETT”) is entitled to an
3
     administrative expense claim in the amount of $112,088.29, and that G.Ra.Co. Awards
4
     Manufacturing, LP (“Graco Awards”) is entitled to a breakup fee in an amount between $25,000 and
5
     $58,111.14. RETT argued that it is entitled to an administrative expense claim on account of the
6
     following categories of damages: (i) environmental damages incurred during the postpetition
7
     occupancy of the leased premises and during the Debtor’s vacation of the leased space; (ii)
8
     additional damages to the building during the move-out process; and (iii) damages on account of the
9
     fact that RETT could not lease the premises during the cleanup, repair, and remediation process.
10
              The Declaration of Tom Tucker filed in support of the Response identifies a total of
11
     $22,913.97 in costs incurred related to environmental testing, remediation and related clean-up of the
12
     premises; $46,466.44 in repair costs for building damage; and $36,677 in damages as a result of the
13
     fact that it could not re-let the premises. Mr. Tucker provided evidence of damages by attaching
14
     copies of various invoices and checks. Graco Awards previously provided evidence in support of its
15
     breakup fee claim in the form of billing invoices. Graco Awards substantiated that it incurred
16
     $5,920.64 in out-of-pocket expenses in connection with its role as a stalking-horse bidder in the sale
17
     of the Tomball assets. See Dkt. No. 480.
18
              In the Motion, the Trustee proposed to allow an administrative claim in favor of RETT in the
19
     amount of $14,414.22 to be paid 40 cents on the dollar. After submission of the Response and the
20
     additional documentation substantiating out-of-pocket expenses incurred by RETT, the parties
21
     engaged in discussions regarding resolution of the objection of RETT and Graco Awards. The
22
     parties have agreed to the following resolution of the administrative claims asserted by RETT and
23
     Graco Awards: (i) RETT shall be entitled to an allowed administrative expense claim of $33,926.97
24
     to be paid at the rate of 40%, and shall be entitled to an assignment of any right of the estate to
25

26
     REPLY IN SUPPORT OF MOTION FOR ORDER (1)
                                                                                           K&L GATES LLP
     ALLOWING AND DISALLOWING ADMINISTRATIVE                                            925 FOURTH AVENUE
     EXPENSE CLAIMS; AND (2) APPROVING                                                       SUITE 2900
     DISTRIBUTIONS ON ADMINISTRATIVE EXPENSE                                      SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
     CLAIMS - 2                                                                       FACSIMILE: (206) 623-7022
     501980647 v5

 Case 16-11767-CMA           Doc 1945     Filed 12/04/18      Ent. 12/04/18 20:42:22       Pg. 2 of 4
     pursue its insurance carrier for flood damages caused to the Tomball premises without any other
1
     recourse to the estate; and (ii) Graco Awards shall be allowed an administrative claim in the amount
2
     of $5,920.64 (the amount of its substantiated breakup fee out of pocket expenses) to be paid at the
3
     rate of 40%.
4
              The agreed resolution of the claims is reasonable, and in the best interests of the estate in
5
     light of the out-of-pocket damages documented by RETT, LP regarding its clean-up, repair, and
6
     environmental remediation of the property. In negotiating the resolution, the Trustee withdrew his
7
     proposal to allow RETT, LP a claim for real estate taxes because the Trustee’s review of records
8
     disclosed that the Debtor had overpaid real estate taxes for 2015. The agreed-upon resolution
9
     accounts for the late fee, and prorated insurance (in the approximate combined amount of $11,000)
10
     the Trustee originally proposed to pay in the Motion. It also accounts for the additional
11
     approximately $22,000 for damages incurred to the Tomball premises during the postpetition, pre-
12
     rejection period of the estate’s occupancy, including environmental damages for which the estate
13
     could be liable absent RETT’s remediation efforts.
14
                                              II.     CONCLUSION
15
              The Trustee asks that the Court enter an order granting the Motion, modified to reflect the
16
     agreed resolutions of the administrative claims asserted by Michael White, RETT, LP, and Graco
17
     Awards as described herein.
18

19          Dated this 4th day of December, 2018.

20
                                                          K&L GATES LLP
21
                                                          By /s/ Brian Peterson
22                                                          Michael J. Gearin, WSBA #20982
                                                            David C. Neu, WSBA #33143
23                                                          Brian T. Peterson, WSBA #42088
                                                          Attorneys for Mark Calvert, Chapter 11 Trustee
24

25

26
     REPLY IN SUPPORT OF MOTION FOR ORDER (1)
                                                                                            K&L GATES LLP
     ALLOWING AND DISALLOWING ADMINISTRATIVE                                             925 FOURTH AVENUE
     EXPENSE CLAIMS; AND (2) APPROVING                                                        SUITE 2900
     DISTRIBUTIONS ON ADMINISTRATIVE EXPENSE                                       SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 623-7580
     CLAIMS - 3                                                                        FACSIMILE: (206) 623-7022
     501980647 v5

 Case 16-11767-CMA           Doc 1945       Filed 12/04/18     Ent. 12/04/18 20:42:22       Pg. 3 of 4
1
                                       CERTIFICATE OF SERVICE
2
              The undersigned declares as follows:
3
            That she is a Paralegal in the law firm of K&L Gates LLP, and on December 4, 2018, she
4    caused the foregoing document to be filed electronically through the CM/ECF system which caused
     Registered Participants to be served by electronic means, as fully reflected on the Notice of
5    Electronic Filing.
6            I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
7
              Executed on the 4th day of December, 2018 at Seattle, Washington.
8

9                                                         /s/ Denise A. Lentz
                                                          Denise A. Lentz
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     REPLY IN SUPPORT OF MOTION FOR ORDER (1)
                                                                                         K&L GATES LLP
     ALLOWING AND DISALLOWING ADMINISTRATIVE                                          925 FOURTH AVENUE
     EXPENSE CLAIMS; AND (2) APPROVING                                                     SUITE 2900
     DISTRIBUTIONS ON ADMINISTRATIVE EXPENSE                                    SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
     CLAIMS - 4                                                                     FACSIMILE: (206) 623-7022
     501980647 v5

 Case 16-11767-CMA          Doc 1945     Filed 12/04/18     Ent. 12/04/18 20:42:22       Pg. 4 of 4
